Citation Nr: 1042255	
Decision Date: 11/09/10    Archive Date: 11/18/10

DOCKET NO.  03-35 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a skin disorder of the 
hands and fingernails.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel







INTRODUCTION

The Veteran had active military service from November 1966 to 
October 1991.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In May 2006 and December 2009, the Board remanded the Veteran's 
claim on appeal to the RO for further evidentiary development.  
Also, in a December 2009 decision, the Board denied his claims of 
entitlement to service connection for bilateral knee and upper 
back or shoulder disorders.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
demonstrates that the Veteran's post-service complaints of a skin 
disorder of the hands and fingernails have been attributed to 
known clinical diagnoses of hyperkeratosis, exfoliation of the 
skin of both palms, deformed nails of the right, middle, and 
index fingers and, palmar desquamation.

2.  There is no competent or credible evidence attributing a 
currently diagnosed skin disorder of the Veteran's hands and 
fingernails to his active military service, nor is it otherwise 
due to an undiagnosed illness.


CONCLUSION OF LAW

A skin disorder of the hands and fingernails was not incurred in 
or aggravated by the Veteran's active military service and may 
not be presumed to be due to an undiagnosed illness.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1117, 1131, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373- 74 (2002).

These VCAA notice requirements apply to all five elements of a 
service-connection claim: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In this case, letters satisfying the notice requirements of 38 
C.F.R. § 3.159(b)(1) were sent to the Veteran in October and 
December 1999, December 2003, May 2005, May 2006, May 2007, and 
January 2010.  These letters informed him of the evidence 
required to substantiate his claim and of his and VA's respective 
responsibilities in obtaining supporting evidence.  Note also 
that the May 2006 and January 2010 letters complied with Dingess 
by discussing the downstream disability rating and effective date 
elements of the claim.  And, of equal or even greater 
significance, after providing that additional Dingess notice in 
May 2006 and January 2010, the RO went back and readjudicated his 
claim in the July 2009 and September 2010 SSOCs including 
considering the additional evidence received in response to that 
additional notice.  See Mayfield IV and Prickett, supra.  Thus, 
any arguable timing defect in the provision of that additional 
notice has been rectified.

VA also fulfilled its duty to obtain all relevant evidence with 
respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Veteran's service treatment records and VA and non- VA medical 
treatment records were obtained, to the extent possible. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in 
the record that any additional evidence, relevant to the issue 
decided herein, is available and not part of the claims file.

In addition, the RO arranged for VA compensation examinations in 
September 2000, May 2005, June and December 2006, and June 2009.  
The June 2009 VA compensation examination was specifically 
obtained for a medical nexus opinion concerning the cause of his 
claimed disability- including, in particular, in terms of whether 
it may be attributable to his military service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  However, such an opinion was not part of 
the June 2009 VA examination report as to the Veteran's claim 
regarding a skin disorder.

Thus, as noted above, in December 2009, the Board remanded the 
Veteran's case to the RO for further development that included 
scheduling him for a VA examination.  There has been substantial 
compliance with this remand, as the Veteran was scheduled for a 
VA examination of his skin in March 2010, but did not appear for 
the examination.  He provided no rationale as to why he failed to 
report for the examination.  In original compensation claims, 
when a veteran fails to appear for a scheduled examination, 
federal regulations state that "the claim shall be rated based on 
the evidence of record" and when the examination was scheduled in 
conjunction with any other original claim, "the claim shall be 
denied".  38 C.F.R. § 3.655(b) (2010).  

No further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000).

The Board notes that corresponding to VA's duty to assist the 
Veteran in obtaining information is a duty on the part of the 
Veteran to cooperate with VA in developing a claim.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty 
to assist is not always a one-way street").  VA's duty must be 
understood as a duty to assist the Veteran in developing his 
claim, rather than a duty on the part of VA to develop the entire 
claim with the Veteran performing a passive role.  Turk v. Peake, 
21 Vet. App. 565, 568 (2008).  In this instance, the Veteran 
failed to attend the scheduled VA examination in 2010 scheduled 
to aid in the development of his claim.

The duty to assist has therefore been satisfied and there is no 
reasonable possibility that any further assistance to the Veteran 
by VA would be capable of substantiating his claim.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the Veteran in 
adjudicating this appeal.

II.	Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's claims 
file, which includes his written contentions, service treatment 
and personnel records, and VA medical records and examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection is established where a particular injury or 
disease resulting in disability was incurred in the line of duty 
in active military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and (3) 
a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to 
whether these requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

A Veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain identified disorders, including scleroderma, if manifest 
to a degree of 10 percent within one year after separation from 
active duty, may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this regard, the Board must assess the credibility 
and probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor one 
medical opinion over another.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  
While the Board is not free to ignore the opinion of a treating 
physician, it is free to discount the credibility of that 
physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 
471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). See 
also 38 C.F.R. § 3.159(a)(2).  A determination as to whether 
medical evidence is needed to demonstrate that a Veteran 
presently has the same condition he or she had in service or 
during a presumption period, or whether lay evidence will 
suffice, depends on the nature of the Veteran's present condition 
(e.g., whether the Veteran's present condition is of a type that 
requires medical expertise to identify it as the same condition 
as that in service or during a presumption period, or whether it 
can be so identified by lay observation).  Savage v. Gober, 10 
Vet. App. 488, 494-97 (1997).

In the present case, the Veteran also appears to be variously 
asserting that he suffers from a disability that is a 
manifestation of an undiagnosed illness resulting from his 
service in the Persian Gulf region during Operation Desert 
Shield/Desert Storm (see, e.g., December 1999 and April 2001 
written statements).

VA is authorized to pay compensation to any Persian Gulf veteran 
suffering from a chronic disability resulting from an undiagnosed 
illness or combination of undiagnosed illnesses.  A veteran needs 
to show (1) that he is a Persian Gulf veteran; (2) who exhibits 
objective indications of a chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 38 
C.F.R. § 3.317; (3) that have become manifest either during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a degree 
of 10 percent or more not later than December 31, 2011; and (4) 
that such symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a); see Neumann v. West, 14 Vet. 
App. 12, 22 (2000), vacated on other grounds, 14 Vet. App. 304 
(2001) (per curiam order).

Manifestations of an undiagnosed illness or multisymptom illness 
include, but are not limited to, fatigue, headache, muscle pain, 
neurological signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system, 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, or abnormal weight loss.  38 
C.F.R. § 3.317(b).  The disabilities for which compensation has 
been authorized also include medically unexplained chronic 
multisymptom illness, such as signs or symtoms involving skin.  
38 C.F.R. § 3.317(a)(2)(i).

On March 1, 2002, the law affecting compensation for disabilities 
occurring in Persian Gulf War veterans was amended.  38 U.S.C.A. 
§§ 1117, 1118 (West 2002).  Essentially, these changes revised 
the term "chronic disability" to "qualifying chronic disability," 
and included an expanded definition of "qualifying chronic 
disability" to include (a) an undiagnosed illness, (b) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, or 
(c) any diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  38 
U.S.C.A. § 1117(a)(2)(B).  See also 38 C.F.R. § 3.317 (2010).  
Effective September 29, 2010, § 3.317 was further amended to 
extend a presumption of service connection for nine infectious 
diseases to Persian Gulf veterans and those who served in 
Afghanistan on or after September 19, 2001.  See 75 Fed. Reg. 
59968-74 (Sept. 29, 2010).

Section 3.317 explicitly acknowledges that a claimant's "signs or 
symptoms" need not be shown by medical evidence; however, the 
regulation does specifically require some "objective indications" 
of disability.  See 38 C.F.R. § 3.317(a). "'Objective indications 
of chronic disability' include both 'signs,' in the medical sense 
of objective evidence perceptible to an examining physician, and 
other, non-medical, indicators that are capable of independent 
verification."  38 C.F.R. 3.317(a)(3).  Thus, although medical 
evidence of signs or symptoms is clearly not required to grant a 
claim, the regulation does require that there be some objective, 
independently verifiable evidence of the symptoms.  Id.

A Persian Gulf veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia Theater of 
operations during the Persian Gulf War.  38 C.F.R. § 3.317.  The 
Veteran's military records document that he served in Southwest 
Asia during Operation Desert Shield/Storm.

In cases where a veteran applies for service connection under 38 
C.F.R. § 3.317 but is found to have a disability attributable to 
a known diagnosis, further consideration under the direct service 
connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is 
nevertheless warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

Thus, the presumption is not the sole method for showing 
causation.  However, as noted above, where the issue involves a 
question of medical diagnosis or causation, as presented here, a 
veteran must establish the existence of a disability and a 
connection between the veteran's service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Veteran essentially contends that he has a skin disorder of 
his hands and fingernails that originated during his active 
military service.  In written statements in support of his claim, 
he said that his skin condition on his hands began when he was in 
Saudi Arabia and was treated with tubes of cream provided by a 
military doctor.  In his December 1999 statement, the Veteran 
also said that his nails started to fall out after his retirement 
for which he had no documentation yet.  

Here, there is no disputing that the Veteran meets the first and, 
perhaps, most fundamental requirement for any service connection 
claim - that is, proof of the existence of a current skin 
disorder on his hands and fingernails.  See Boyer v. West, 210 
F.3d at 1353.  In the absence of proof of a current disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3. Vet. 
App. 223, 225 (1992) (to the effect that service connection 
presupposes a current diagnosis of the condition claimed).  
Specifically, the Veteran told the September 2000 VA examiner 
that he experienced excessive peeling and scaling of both palms 
and nail deformities that started while he was in Saudi Arabia 
during the Gulf War and received no current treatment for this 
condition.  The September 2000 VA examiner diagnosed 
hyperkeratosis, exfoliation of the skin on both palms, and 
deformed nails of the right, middle, and index fingers.  A June 
2006 VA examiner diagnosed palmar desquamation with no current 
findings.  Such findings are sufficient to establish a current 
skin disorder of the hands and fingernails.  See Boyer, 210 F.3d 
at 1353.

Thus, the determinative issue here is whether the Veteran's 
current skin disorder of the hands and fingernails is somehow 
attributable to his military service.  See Watson v. Brown, 4 
Vet. App. 309, 314 (19193) (to the effect that "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See also Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000).  Unfortunately, there is simply no 
competent evidence of record establishing this required 
connection.  The competent and probative medical evidence of 
record contains no positive indication or opinion concerning the 
etiology of the Veteran's skin disorder of the hands and 
fingernails, and specifically in terms of it dating back to his 
military service.  Boyer, 210 F.3d at 1353; Maggitt, 202 F.3d at 
1375. 

The Veteran's claimed disorder has been variously diagnosed as 
hyperkeratosis, exfoliation of the skin on both palms, deformed 
nails of the right, middle, and index fingers and, more recently, 
as palmar desquamation.  Accordingly there is no basis for his 
claim that a disorder manifested by skin problems on his hands 
and fingernails is due to an undiagnosed illness occasioned by 
service in the Persian Gulf.  In this regard, the June 2006 VA 
examiner attributed the Veteran's claimed symtoms to palmar 
desquamation with no current findings.  Thus, the relevant 
medical evidence does not show that the Veteran currently has an 
undiagnosed illness that can be related to service under 38 
C.F.R. § 3.317.  As the Veteran's claimed disorder has been 
diagnosed, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 
3.317 cannot be used to establish service connection.

In cases such as this, where there is a diagnosis, the case must 
be decided on a direct basis.  Turning to a review of this claim 
on a direct basis, the Board notes that the Veteran's service 
treatment records indicate that, in December 1974, he was treated 
for an infected papule of unknown etiology on his face.  On 
August 6, 1980, he was noted to have a history of an "on and 
off" rash for which Benadryl was issued and the assessment was 
uticaria probably due to wool-blanket contact.  On August 6, 
1981, papular lesions on the Veteran's hands and feet were noted 
and assessed as contact dermatitis and tick bite and, in June 
1985, an ophthalmologist noted follow up for atopic dermatitis 
and assessed a resolved atopic reaction.  However, there is no 
indication that the Veteran was diagnosed with a chronic skin 
disorder during service.  

Post service, on a report of medical history completed in May 
1994, the Veteran checked no to having skin diseases.  An October 
2002 private treatment record indicates he had dermatitis of his 
feet.  

Moreover, the Veteran failed to provide any objective indication 
of a skin disorder of his hands and fingernails for several years 
after service, until September 2000, nearly 9 years after his 
separation.  The lapse of several years after his separation from 
service and the first documented complaint of the claimed 
disorder is probative evidence to be considered in determining 
whether his current disability may be traced back to his military 
service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Of equal or even greater significance, there is simply no 
objective medical evidence of record etiologically linking the 
Veteran's current skin disorder of the hands and fingernails to 
his military service.  In fact, the Board specifically remanded 
the Veteran's claim in August 2009 to obtain such evidence on his 
behalf.  However, as set forth above, the Veteran failed to 
report for VA examination scheduled in March 2010 in conjunction 
with his claim and did not request that the examination be 
rescheduled.  Regulations provide that when entitlement to a 
benefit cannot be established or confirmed without a current VA 
examination and the claimant, without good cause, fails to report 
for such examination, and the examination was scheduled in 
conjunction with an original compensation claim, the claim shall 
be rated based upon the evidence of record.  However, when the 
examination was scheduled in conjunction with any other original 
claim, a reopened claim for a benefit that was previously 
disallowed, or a claim for increase, the claim shall be denied.  
See e.g., 38 C.F.R. § 3.655.  Thus, the Board must rely upon the 
evidence in the claims file to reach its decision but the Board 
has no basis upon which to conclude that any diagnosed skin 
disorder is related to service.  There is no competent medical 
evidence linking the Veteran's diagnosed skin disorder to a 
period of active military service.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).  See also Heuer v. Brown, 7 Vet. App. 379, 
384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)).

The Board notes that, even as a layman, the Veteran is competent 
to describe his observable symptoms, such as pain or dry skin.  
However, he is not competent to make a statement of causation 
that is a medical determination.  Barr v. Nicholson, 21 Vet. App. 
at 303; Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability, including during service, even where not corroborated 
by contemporaneous medical evidence).  His lay testimony, while 
competent, is not also credible because of the lack of treatment 
for a skin disorder of the hands and fingernails after service.  
See Layno v. Brown, 6 Vet. App. at 469 (distinguishing between 
competency ("a legal concept determining whether testimony may be 
heard and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted")). 

Competency must be distinguished from weight and credibility that 
are factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  The Federal 
Circuit Court has recognized the Board's "authority to discount 
the weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of evidence."  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In fact, 
the Veteran's own contentions reflect that his fingernail 
disorder developed subsequent to his active service.  For 
example, in December 1999, he stated that his fingernails began 
to fall out after his retirement from service and that he had no 
medical records documenting this problem.  

Here, the Veteran has presented no medical evidence whatsoever 
that supports his lay contention that his current skin disorder 
of the hands and fingernails is etiologically related to service.  
Indeed, there is no indication that this disability was diagnosed 
or treated for many years following his separation from service.  
See Maxson v. Gober, 230 F.3d at 1330 (evidence of a prolonged 
period without medical complaint after service can be considered 
along with other factors in deciding a service connection claim).  
Therefore, service connection may not be established based on 
chronicity in service or continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. at 494-97.

While the Veteran maintains that he has a skin disorder of his 
hands and fingernails related to his active military service, as 
a lay person he has not been shown to be capable of making 
medical conclusions, thus, his statements regarding diagnosis and 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 
at 495.  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. at 186; see also Bostain v. West, 11 Vet. App. 124, 127 
(1998).  While the Veteran is competent to report what comes to 
him through his senses, he does not have medical expertise.  See 
Layno v. Brown, 6 Vet. App. at 465.  Although the Veteran is 
competent in certain situations to provide a diagnosis of a 
simple condition such as a dry skin on his hands, he is not 
competent to provide evidence as to more complex medical 
questions, as is the case here.  See Woehlaert v. Nicholson, 21 
Vet. App. 456 (2007).

The evidence in this case is not so evenly balanced as to allow 
application of the benefit-of-the-doubt rule as required by law 
and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
The preponderance of the objective and probative medical evidence 
of record is against the Veteran's claim for service connection 
for a skin disorder of his hands and fingernails, and his claim 
must be denied.

ORDER

Service connection for a skin disorder of the hands and 
fingernails is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


